Case 3:20-cv-00098-DPM Document 27 Filed 08/25/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

MCKINLEY WILLIAMS, PLAINTIFF
#089656

Vv. No. 3:20-cv-98-DPM-JJV

MARTY BOYD, Sheriff,

Craighead County; BOWERS,
Administrator, Craighead County
Sheriff’s Office; and CHADWHICK,

Assistant Administrator, Craighead County
Sheriff’s Office DEFENDANTS

ORDER

Williams hasn’t responded to the pending recommendation; and
it has not been returned undelivered. The Court adopts it, Doc. 26. FED.
R. Clv. P. 72(b) (1983 addition to advisory committee notes). Williams's
complaint will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).
Defendants’ motion to dismiss, Doc. 18, is denied as moot. An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).

So Ordered.

D.P. Marshall Jr.
United States District Judge

 
